Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the response filed on 06/21/2022.  
Applicant has amended claims 2, 9, 12, 13, 15 and 19 to correct minor topographical or/and grammatical errors.  No new mater has been introduced.
The objection to the drawings was an error and has been withdrawn by the examiner. 
Claims 1-25 are pending and have been examined.
Allowable Subject Matter
Claims 1-25 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “another subset of the plurality of sensors is configured to monitor a surge arrester associated with the distribution transformer and a communications interface in communication with the controller and configured to receive the captured sensor data and communicate the captured sensor data to a remote system for evaluation thereof to determine one or more operational parameters of the distribution transformer and an amount of deterioration of the surge arrester”.
In re to claim 5,  None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “A method comprising: such that the adapter extends through an opening of the TPM device to support the TPM device; securing the TPM device with a fastener to the distribution transformer to rigidly fix the TPM device to the distribution transformer; and attaching the pressure relief device, such that a portion of the pressure relief device extends through the fastener and the opening of the TPM device to engage the pressure valve receiving port”.
In re to claim 14, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “such that an upper portion of the mounting bracket is positioned a distance above an oil fil hole of the distribution transformer while the at least one arrester nut protrudes through the opening of the mounting bracket; securing the mounting bracket to the distribution transformer via a mounting bracket securing device; and securing a transformer parameter monitoring (TPM) device to the mounting bracket ta secure the TPM device to the distribution transformer to enable the TPM device to measure one or more physical properties of the distribution transformer”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-4, claims 2-4 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 6-13, claims 6-13 depend from claim 5, thus are also allowed for the same reasons provided above. 
In re to claims 15-25, claims 15-25 depend from claim 14, thus are also allowed for the same reasons provided above.     
       	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art Turner et al. (US 9,500,716 B2) made of record and not relied upon is considered pertinent to applicant's disclosure.  Turner et al. disclose a TPM device comprising one or more sensors to sense electrical characteristics, such as voltage and current.  However, Turner et al. is silent on the limitation “another subset of the plurality of sensors is configured to monitor a surge arrester associated with the distribution transformer and a communications interface in communication with the controller and configured to receive the captured sensor data and communicate the captured sensor data to a remote system for evaluation thereof to determine one or more operational parameters of the distribution transformer and an amount of deterioration of the surge arrester”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839